DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/25/2020 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 9/25/2020.  
Claims 1-3 and 5-13 have been amended.
Claims 14-19 are new.
Claim 1-19  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0015]) that telemedicine gives patients a sense that their illnesses are being more closely monitored by health professional. So a need exists to organize these human interactions by monitoring patient data using the steps of “prompting provision of values, arranging and categorizing monitor patient data and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 6 and 9 is/are directed to the abstract idea of “monitoring patient data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-19 recite an abstract idea.
Claim(s) 1, 6 and 9 is/are directed to the abstract idea of “monitoring patient data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-19 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method for performing the steps “prompting provision of values, arranging and categorizing data, storing data, creating lists, comparing sets of attributes, removing cases, presenting lists,” etc., that is “monitoring patient data,” etc. The limitation of “prompting provision of values, arranging and categorizing data, storing data, creating lists, comparing sets of attributes, removing cases, presenting lists,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-19 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method for performing the steps of “prompting provision of values, arranging and categorizing data, storing data, creating lists, comparing sets of attributes, removing cases, presenting lists,” etc., that is “monitoring patient data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-19 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors (Applicant’s Specification [0017]-[0019], [0025]), etc.) to perform steps of “prompting provision of values, arranging and categorizing data, storing data, creating lists, comparing sets of attributes, removing cases, presenting lists,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as 
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors, etc.). At paragraph(s) [0017]-[0019], [0025], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors,” etc. to perform the functions of “prompting provision of values, arranging and categorizing data, storing data, creating lists, comparing sets of attributes, removing cases, presenting lists,” etc. The recited “computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-19 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-5, 7-8 and 10-19 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-5, 7-8 and 10-19 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-5, 7-8 and 10-19 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-5, 7-8 and 10-19 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 6 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0089381), in view of Woiwode et al. (US 2014/0099336), further in view of Gizewski (US 2008/0162352).

CLAIM 1  

a method of providing treatment and counseling to a remote patient (Allen et al., Figure 1, Figure 2, Figure 3, Figure 4, Figure 5, Figure 6, [0012]-[0017], [0023] medical condition knowledge structure, medical condition base cartridge, [0024] medical condition base cartridge, attributes, criteria, [0043] classify [clinical attributes] into difference types of clinical attributes, [0045] insight data structure, [0046] insight data structures, [0050] weight, [0051] key attribute, [0052] weights, [0053] clinical attributes of patients falling into a patient cohort for the particular medical condition, same clinical attributes in the EHRs, larger weight values, [0058] in a cognitive medical treatment recommendation system, the cognitive medical treatment recommendation system may evaluate the various treatments for a medical condition of a patient being evaluated, based on the corresponding medical condition base cartridge for the medical condition, so as to determine which treatment to recommend, [0063] cognitive system 100, [0094]-[0097] cognitive system 100, [0098] generate ranked listing of candidate answers which may then be presented to the user, [0101] cognitive system 100 is a medical treatment recommendation system, generated a recommendation as to how to treat a medical condition of the patient), the method comprising: 
a. prompting a user to provide attributes stored as data within a remote database (Allen et al., [0046] structured database, [0063] Question Answering (QA) pipeline); 
b. arranging and categorizing the data within the remote database in a hierarchical relationship (Allen et al., [0023] medical condition knowledge structure, medical condition base cartridge, [0024] medical condition base cartridge, attributes, criteria, [0043] classify [clinical attributes] into difference types of clinical attributes, [0045] insight data structure, [0046] insight data structures, [0050] weight, [0051] key attribute, [0052] weights, [0053] clinical attributes of patients falling into a patient cohort for the particular medical condition, same clinical attributes in the EHRs, larger weight values); 
c. storing new patient data within in the remote database (Allen et al., [0063] cognitive system 100); 
d. creating a list of solved cases based upon the attribute values provided by the user (Allen et al., [0012]-[0017], [0023] medical condition knowledge structure, medical condition base cartridge, [0024] medical condition base cartridge, attributes, criteria, [0043] classify [clinical attributes] into difference types of clinical attributes, [0045] insight data structure, [0046] insight data structures, [0050] weight, [0051] key attribute, [0052] weights, [0053] clinical attributes of patients falling into a patient cohort for the particular medical condition, same clinical attributes in the EHRs, larger weight values, [0058] in a cognitive medical treatment recommendation system, the cognitive medical treatment recommendation system may evaluate the various treatments for a medical condition of a patient being evaluated, based on the corresponding medical condition base cartridge for the medical condition, so as to determine which treatment to recommend, [0063] cognitive system 100, [0094]-[0097] cognitive system 100, [0098] generate ranked listing of candidate answers which may then be presented to the user, [0101] cognitive system 100 is a medical treatment recommendation system, generated a recommendation as to how to treat a medical condition of the patient); 
e. comparing a set of attributes in a new patient to the attributes of each case in the list of solved cases and removing any case from the list of solved cases that contains an attribute not within the set of attributes selected by the user to create a list of candidates solved cases(Allen et al., [0012]-[0017], [0023] medical condition knowledge structure, medical condition base cartridge, [0024] medical condition base cartridge, attributes, criteria, classify [clinical attributes] into difference types of clinical attributes, [0045] insight data structure, [0046] insight data structures, [0050] weight, [0051] key attribute, [0052] weights, [0053] clinical attributes of patients falling into a patient cohort for the particular medical condition, same clinical attributes in the EHRs, larger weight values, [0058] in a cognitive medical treatment recommendation system, the cognitive medical treatment recommendation system may evaluate the various treatments for a medical condition of a patient being evaluated, based on the corresponding medical condition base cartridge for the medical condition, so as to determine which treatment to recommend, [0063] cognitive system 100, [0094]-[0097] cognitive system 100, [0098] generate ranked listing of candidate answers which may then be presented to the user, [0101] cognitive system 100 is a medical treatment recommendation system, generated a recommendation as to how to treat a medical condition of the patient); and 
f. presenting the list of candidate solved cases to the user (Allen et al., [0012]-[0017], [0023] medical condition knowledge structure, medical condition base cartridge, [0024] medical condition base cartridge, attributes, criteria, [0043] classify [clinical attributes] into difference types of clinical attributes, [0045] insight data structure, [0046] insight data structures, [0050] weight, [0051] key attribute, [0052] weights, [0053] clinical attributes of patients falling into a patient cohort for the particular medical condition, same clinical attributes in the EHRs, larger weight values, [0058] in a cognitive medical treatment recommendation system, the cognitive medical treatment recommendation system may evaluate the various treatments for a medical condition of a patient being evaluated, based on the corresponding medical condition base cartridge for the medical condition, so as to determine which treatment to recommend, [0063] cognitive system 100, [0094]-[0097] cognitive system 100, [0098] generate ranked listing of candidate answers which may then be presented to the user, [0101] cognitive system 100 is a medical treatment recommendation system, generated a recommendation as to how to treat a medical condition of the patient).


Allen et al. fail to expressly disclose:
substance abuse treatment.


However, Woiwode et al. teach:
substance abuse treatment (Woiwode et al., [0013]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “substance abuse treatment”, etc. as taught by Woiwode et al. within the method as taught by the Allen et al. with the motivation of providing methods of treating patients suffering from abuse of substances (Woiwode et al., [0013]).

Allen et al. and Woiwode et al. fail to expressly teach:
values for attributes.


However, Gizewski teaches:
test and measurement equipment 292, [0042] digital camera 234, [0056] microphones, [0091] test and measurement equipment 292, [0092] test and measurement equipment 292, [0093] test and measurement equipment 292, [0098] digital camera 334)
utilizing a remote terminal including one or more biometric sensors coupled to a human body and configured in part to acquire new patient data, the remote terminal being in operable communication with the remote database (Gizewski, Figure 1 200 Personal Data Acquisition Unit).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “values for attributes,” and “utilizing a remote terminal including one or more biometric sensors coupled to a human body and configured in part to acquire new patient data, the remote terminal being in operable communication with the remote database,” etc. as taught by Gizewski within the method as taught by Allen et al. and Woiwode et al. with the motivation of providing computerized data acquisition and analysis (Gizewski, [0001]).

CLAIM 2   
As per claim 2, Allen et al., Woiwode et al. and Gizewski 
teach the method of claim 1 and further disclose the limitations of:
wherein the arranging and categorizing the data within the remote database in a hierarchical relationship comprises assigning values and weights to the data stored within the remote database (Allen et al., [0012]-[0017], [0023] medical condition knowledge structure, medical condition base cartridge, [0024] medical condition base cartridge, attributes, criteria, [0043] classify [clinical attributes] into difference types of clinical attributes, [0045] insight data structure, [0046] insight data structures, [0050] weight, [0051] key attribute, [0052] weights, [0053] clinical attributes of patients falling into a patient cohort for the particular medical condition, same clinical attributes in the EHRs, larger weight values, [0058] in a cognitive medical treatment recommendation system, the cognitive medical treatment recommendation system may evaluate the various treatments for a medical condition of a patient being evaluated, based on the corresponding medical condition base cartridge for the medical condition, so as to determine which treatment to recommend, [0063] cognitive system 100, [0094]-[0097] cognitive system 100, [0098] generate ranked listing of candidate answers which may then be presented to the user, [0101] cognitive system 100 is a medical treatment recommendation system, generated a recommendation as to how to treat a medical condition of the patient).


CLAIM 3   
As per claim 3, Allen et al. and Woiwode et al. and Gizewski
teach the method of claim 1 and further disclose the limitations of:
wherein the prompting the user to provide values for attributes stored within the remote medical condition knowledge structure, medical condition base cartridge, [0024] medical condition base cartridge, attributes, criteria, [0043] classify [clinical attributes] into difference types of clinical attributes, [0045] insight data structure, [0046] insight data structures, [0050] weight, [0051] key attribute, [0052] weights, [0053] clinical attributes of patients falling into a patient cohort for the particular medical condition, same clinical attributes in the EHRs, larger weight values, [0058] in a cognitive medical treatment recommendation system, the cognitive medical treatment recommendation system may evaluate the various treatments for a medical condition of a patient being evaluated, based on the corresponding medical condition base cartridge for the medical condition, so as to determine which treatment to recommend, [0063] cognitive system 100, Question Answering (QA) pipeline, [0094]-[0097] cognitive system 100, [0098] generate ranked listing of candidate answers which may then be presented to the user, [0101] cognitive system 100 is a medical treatment recommendation system, generated a recommendation as to how to treat a medical condition of the patient).


CLAIM 4    
As per claim 4, Allen et al. and Woiwode et al. and Gizewski
teach the method of claim 3 and further disclose the limitations of:
wherein the biometric attributes comprise a plurality of heart rate information, drug screen information, breathalyzer information, oxygen saturation information, temperature information, EKG/EEG information, fitness information, sleep pattern information, glucose information, A1C information, other blood chemistry information, and urinalysis information (Woiwode et al., [0081] EKG, blood pressure, blood samples are collected for analysis, [0107] urine drug screen, breath test, [0124] urine sample, heart rate, [0338] body temperature is measured).


The obviousness of combining the teachings of Woiwode et al. with the method as taught by Allen et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Allen et al. and Woiwode et al. and Gizewski
teach the method of claim 4 and further disclose the limitations of:
further comprising storing user attributes within the remote server in a digital format of the group consisting of: TIFF, JPEG, JPEG 2000, GIF, PNG, AVI, ASF, MOV, QT, AVCHD, FLV, and Raw image files (Allen et al., [0030] digital versatile disk (DVD)).


CLAIM 10    
As per claim 1, Allen et al. and Woiwode et al. and Gizewski
teach the method of claim 1 and further disclose the limitations of:
wherein the remote terminals further includes signal processing circuitry, an input buffer, and cognitive system 100, Question Answering (QA) pipeline, [0094]-[0097] cognitive system 100, [0101] cognitive system 100).


CLAIM 11    
As per claim 11, Allen et al. and Woiwode et al. and Gizewski
teach the method of claim 1 and further disclose the limitations of:
wherein the biometric sensors include any one or combination of photo-electrics sensors, blood chemistry sensors, laser sensors; piezo-resistive, weight sensors, blood pressure sensors, pressure-based sensors; mass air flow sensors; fiber optic sensors, thermocouple sensors; carbon dioxide and oxygen sensors, moisture sensors, glucose sensors, A1C sensors, and ultrasonic sensors (Gizewski, [0043] test and measurement equipment 292, [0042] digital camera 234, [0056] microphones, [0091] test and measurement equipment 292, [0092] test and measurement equipment 292, [0093] test and measurement equipment 292, [0098] digital camera 334).


The obviousness of combining the teachings of and Gizewski with the method as taught by Allen et al. and Woiwode et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Allen et al. and Woiwode et al. and Gizewski
teach the method of claim 1 and further disclose the limitations of:
further including a DNA sensor for sensing and decoding a DNA sequence, wherein the DNA sensor looks at specific DNA sequence for genetic markers associated with substance abuse susceptibility (Woiwode et al., [0134] DNA is collected with buccal swabs).


The obviousness of combining the teachings of Woiwode et al. with the method as taught by Allen et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Allen et al. and Woiwode et al. and Gizewski
teach the method of claim 1 and further disclose the limitations of:
wherein the remote server further includes a remote database is associated with a remove server that further includes a remove server memory device, a remote server processing device, and a remote server communications device (Allen et al., [0063] cognitive system 100, [0094]-[0097] cognitive system 100).


CLAIMS 6-8 and 14-16
As per claims 6-8 and 14-16, claims 6-8 and 14-16 are directed to a system. Claims 6-8 and 14-16 recite the same or similar limitations as those addressed above for claims 1-5 

CLAIM 9 and 17-19 
As per claim 9 and 17-19, claim 9 and 17-19 are directed to a system. Claim 9 and 17-19 recite the same or similar limitations as those addressed above for claims 1-5 and 10-13. Claim 9 and 17-19 are therefore rejected for the same reasons set forth above for claims 1-5 and 10-13.

Response to Arguments
Applicant’s arguments filed 9/25/2020 with respect to claims 1-19 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 9/25/2020.
Applicant’s arguments filed on 9/25/2020 with respect to claims 1-19 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Allen et al., Woiwode et al. and Gizewski do not render obvious the present invention because Allen et al., Woiwode et al. and Gizewski do not disclose “utilizing a remote terminal including one or more biometric sensors coupled to a human body and configured in part to acquire new patient data, the remote terminal being in operable communication with the remote database,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1-3 and 5-13 and newly added claims 14-19 at the present time. The Examiner notes that the amended and newly added limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Allen et al., Woiwode et al. and Gizewski to the amended and newly added limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Remote Terminals 
Applicant’s remote terminal is “configured in part to acquire new patient data,” and hence the remote terminal element is used for the insignificant solution activity of data collection.
Example 35
Applicant’s claims are not analogous to Example 35 as Applicant’s claims are not directed to verifying a bank customer’s identity to permit an ATM transaction. Applicant’s claims do not verify a bank customer’s identity to permit an ATM transaction. Applicant’s claims are directed to monitoring patient data without more. Applicant’s argument is not persuasive.
DDR Holdings, LLC
Further, the claims in DDR Holdings, LLC v. Hotels.com, L.P. provide a technical solution to a problem rooted in computer technology (i.e. expanding commercial opportunities for internet websites). Simply adding a generic computing device that performs routine and conventional functions (i.e. prompting provision of values, arranging and categorizing data, storing data, creating lists, comparing sets of attributes, removing cases, presenting lists, etc.) is not equivalent or similar to addressing an Internet or network centric challenge as is the case in DDR Holdings, LLC v. Hotels.com, L.P. While the claims are directed to a process that is performed on a computer, they are not directed to a business challenge that is particular to the Internet.  In fact, the claims are not directed to the use of the Internet at all or functions that are particular to the Internet such as the generation of a web page as is the case in the claims of DDR Holdings, LLC v. Hotels.com, L.P.  Therefore, because the claims fail to provide a technical solution to any network or Internet-centric challenges, the ordered combination of limitations do not amount to significantly more than the abstract idea of a mental process and a certain method of organizing the human activities. Applicant’s argument is not persuasive.
Improvements
Despite recitation of computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data collection and data processing. The computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “computers, terminals, networks, peripheral equipment, input devices, display devices, storage devices, processors” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kehr et al. (US 2003/0036683) disclose method, system and computer program product for internet-enabled, patient monitoring system.
Brown et al. (US 2003/0212579) disclose a remote health management system.
Al-Taee et al. (Reference U) disclose mobile phone-based health data acquisition system using Bluetooth technology.
Sannino et al. (Reference V) disclose an automatic rules extraction approach to support OSA events detection in an mHealth System.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626